— Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 28, 1991, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a truck driver, worked for a news organization delivering newspapers. The evidence in the record shows that claimant was terminated from his employment after his employer received several complaints that claimant had used sexually suggestive language, both verbal and in writing, toward some young women while performing his job. The employer’s manager testified that he received these complaints from the employer’s customers. He also submitted into evidence a note given to him by one customer which was signed by claimant. Although claimant denied writing the note or engaging in any other conduct to this effect, this merely presented a credibility question which was for the Unemployment Insurance Appeal Board to resolve (see, Matter of Padilla [Sephardic Home for Aged — Roberts], 113 AD2d 997). Substantial evidence exists under the circumstances to support the conclusion that claimant’s actions amounted to misconduct, thus disqualifying him from receiving unemployment insurance benefits (see, Matter of Beykirch [Roberts], 125 AD2d 857, lv denied 73 NY2d 704; Matter of Stickane [Ithaca Coll. — Roberts], 122 AD2d 476, 477; Matter of Cohen [Cather-wood], 25 AD2d 906).
Mikoll, J. P., Yesawich Jr., Mercure, Crew III and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.